DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a NON-FINAL OFFICE ACTION in response to the present Application filed 02/14/2020. Claims 1-20 are pending in the Application with independent Claims 1, 8, 11, and 18.  
Continuity/ Priority Information  
 The present Application 16791020, filed 02/14/2020 claims foreign priority to ITALY, Application 102019000002967, filed 02/28/2019. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show text description in the fictional blocks, i.e. 12, 13, 131 and so on, where applicable in Figs. 1-3,  as described in the specification. Suitable descriptive legends may be used subject to approval by the Office, or may be required by the examiner where necessary for understanding of the drawing. They should contain as few words as possible. See MPEP 1.84.  Standards for drawings. Also, item 121a is shown in Fig. 1 but not described in the specification. 
Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to 

Claim Objections
Claims 1-17 are objected to because of the following informalities: 
Claims 1, 11, 13, change “configured to be coupled” to “configured to couple”.
Claim 1, change “wherein the clock controller..........and it is configured to selectably provide” to “wherein the clock controller.........configured to selectively provide”. Claims 1, 8 change “selectably provide” to “selectively provide”. Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18, “the external clock signal is no longer detected” is a negative limitation which renders the Claim indefinite. It is unclear if the signal is no longer detected 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-16 and 18-20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Richmond et al. (U.S. Patent No. 7,296,170) ISSUED: Nov. 13, 2007.
Regarding independent Claims 1, 8, 11, and 18, Richmond discloses a Clock controller with clock source fail-safe logic, comprising:
 an oscillator control circuit configured to couple to an external oscillator and to provide an external oscillator clock signal;
    FIG. 1. External crystal oscillator 12 “external oscillator” provides a high-speed clock signal via line 13 to a terminal 14 of microcontroller integrated circuit 11. In FIG. 2, clock multiplexer 40 determines which one of PriClk on clock signal input lead 21, SecClk on clock signal input lead 22 and TerClk on clock signal input lead 23 is gated onto system clock input lead 20 of processor 15. Which one of these three clock 
a clock controller configured to manage clock signals to select a system clock, and configured to selectably provide the external oscillator clock signal as the system clock,
    FIG. 1. Clock controller 16 outputs one of three clock signals onto a system clock line 24 and to a system clock input lead 20 of processor 15. The three clock signals are: (i) a primary clock signal (PriClk) present on an input lead 21, (ii) a secondary clock signal (SecClk) present on an input lead 22, and (iii) a tertiary clock signal (TerClk) present on an input lead 23. In operation, clock controller 16 has multiple clock source fail detect circuits for monitoring the clock signals received on clock signal input leads 21, 22 and 23.  
 an interface circuit configured to enable propagation of the signal to the clock controller,
    FIG. 1. External crystal oscillator 12 provides a high-speed clock signal via line 13 to a terminal 14 of microcontroller integrated circuit 11. Clock controller 16 outputs one of three clock signals onto a system clock line 24 and to a system clock input lead 20 of processor 15, suck as, a primary clock signal (PriClk) external oscillator clock present on an input lead 21.
a security circuit  configured to receive the external oscillator clock signal and configured to select the external oscillator clock signal as the system clock,   FIG. 1,  Clock controller 16 outputs one of three clock signals onto a system clock line 24 and to a system clock input lead 20 of processor 15. FIG. 7. For example, if bit one 
a detection block configured to detect a failure in the external oscillator clock signal and, .........and cause the interface circuit to interrupt a propagation of the external oscillator clock signal.  
FIG. 1,  In operation, clock controller 16 has multiple clock source fail detect circuits for monitoring the clock signals received on clock signal input leads 21, 22 and 23. For example, if processor 15 is being clocked by the primary clock signal (PriClk) generated by external crystal oscillator 12, and if a clock source fail detect circuit within clock controller 16 detects that external crystal oscillator 12 ceases to output PriClk, then clock controller 16 automatically switches the source of the system clock (SysClk) supplied to processor 15 from external crystal oscillator 12 to internal watchdog timer oscillator 18. Processor 15 is then clocked by the tertiary clock signal (TerClk) generated by internal watchdog timer oscillator 18.
Also, see FIG. 12 , steps 84 through 92 for automatically switching from a failed high-speed external clock source to an internal backup clock source, then enabling a high-speed internal clock source, and finally switching to the high-speed internal clock source. The steps of FIG. 12 by which microcontroller integrated circuit 11 automatically switches from a failed clock source to a new clock source, described using waveform diagrams of FIG. 8.

an interrupt upon the issuance of the failure signal from the detection block to a processor.  FIG. 1, The assertion of PriIntTrigger causes an interrupt signal (primary fail interrupt signal PriFailInterrupt) to be sent to processor 15 in step 85 of FIG. 12.

Regarding Claim 3, 10, Richmond discloses gating circuitry configured to perform a gating of a ready signal. FIG. 2 is a simplified block diagram of clock controller 16 of the specific embodiment of FIG. 1. Clock controller 16 includes a clock enable selection block 35, including AND gate 41.

Regarding Claim 5, Richmond discloses select the system clock based on the failure signal; See ABSTRACT, A failure detection circuit within the clock controller detects a failure of the external precision oscillator and sends an associated interrupt signal to the processor. FIG. 1, The clock controller decouples the external oscillator from the processor and couples the backup oscillator to the processor. In step 86 of FIG. 12, external crystal oscillator 12 is decoupled from processor 15 when signal A3 is forced low.

Regarding Claims 6, 7, 15, 16, 19, 20, Richmond discloses a processor having a clock input configured to receive the external oscillator clock signal on a system-on-a-chip.  FIG. 1 is a system-level diagram of a microcontroller system 10. Microcontroller integrated circuit 11 includes a processor 15, and a clock controller 16. 

Regarding Claim 14, Richmond discloses a crystal oscillator; FIG. 1. Microcontroller system 10 includes a microcontroller integrated circuit 11 and a high-speed external crystal oscillator 12, which provides a high-speed clock signal via line 13 to a terminal 14 of microcontroller integrated circuit 11

Regarding Claims 12, 1 3, Richmond discloses multiplexer having a first input coupled to the external clock; FIG. 6, a clock multiplexer 40 determines which one of PriClk on clock signal input lead 21, SecClk on clock signal input lead 22 and TerClk on clock signal input lead 23 is gated onto system clock input lead 20 of processor 15 according to the contents of bit zero 43 and bit one 44 of oscillator control register 25, corresponding to “temporization counter”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Richmond et al. (U.S. Patent No. 7,296,170).
a radio frequency transceiver. However, Richmond discloses system clock line 24 between controller 16 and processor 15, which is functionally equivalent to the Claimed feature. FIG. 1, Clock controller 16 outputs one of three clock signals onto a system clock line 24 and to a system clock input lead 20 of processor 15. FIG. 7 Assertion of PriClkSel (A3) causes clock multiplexer 40 to gate the clock signal on a data input lead 57 onto system clock line 24. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use a functionally equivalent design for transmitting and receiving signals in the device of Richmond as to facilitate   information communication between devices. 
 
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C KERVEROS whose telephone number is (571)272-3824. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APRIL Y BLAIR can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/JAMES C KERVEROS/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        
Date: January 24, 2022
Non-Final Rejection 20220121
 
U.S. Patent and Trademark Office 
Tel. (571) 272-3824.
Email: james.kerveros@uspto.gov